ORDER

PER CURIAM:
AND NOW, this 5th day of December, 1997, a Rule having been issued upon respondent by this Court on October 17, 1997, to show cause why he should not be placed on indefinite temporary suspension for his failure to appear for an informal admonition and no response having been filed, it is hereby ORDERED that:
1. The Rule is made absolute and, pursuant to Rule 208(f), Pa.R.D.E., respondent is placed on indefinite temporary suspension until further definitive action by this Court;
2. Respondent shall comply with the provisions of Rule 217, Pa.R.D.E.
This Order constitutes an imposition of public discipline within the meaning of Rule 402, Pa.R.D.E., pertaining to confidentiality.